IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,857-01


EX PARTE GUISEPP J. HALK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 748342-A IN THE 248TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in
organized criminal activity and sentenced to thirty-five years' imprisonment. The First Court of
Appeals affirmed his conviction. Halk v. State, No. 01-97-00560-CR (Tex. App.-Houston [1st Dist.],
delivered July 15, 1999, no pet.).
	Applicant contends, among other things, that appellate counsel was ineffective because he
failed to file a petition for discretionary review. Finding that appellate counsel had not informed
Applicant of his right to file a pro se petition for discretionary review, the trial court recommended
granting Applicant an out-of-time petition for discretionary review. We disagree. We do not believe
that Applicant has demonstrated that he would have filed a pro se petition for discretionary review
after his conviction had been affirmed in 1999. See Ex parte Crow, 180 S.W.3d 135, 138 (Tex. Crim.
App. 2005). Nor do we believe that Applicant's claim is credible in light of the approximately seven
years he waited before raising it in the present habeas application. See Ex parte Young, 479 S.W.2d
45, 46 (Tex. Crim. App. 1972). Accordingly, relief is denied.
 
 
 

Filed: November 15, 2006
Do not publish